DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments with respect to the rejection under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, 
in view of BREESE et al. [Empirical Analysis of Predictive Algorithms for Collaborative Filtering], hereinafter referred to as BREESE, 
and further in view of 
LI et al. [US 2017/0132509 A1], hereinafter referred to as LI, and 
RENDERS [US 2017/0278114 A1].


Regarding claim 1, ADOMAVICIUS teaches a recommender system. The recommender system reads on claim 1 as shown below.

CLAIM 1
 A data retrieval apparatus comprising:
a processor configured to receive a data retrieval request associated with a user; 




a machine learning system configured to compute an affinity matrix of users for data items, 


the affinity matrix comprising cells, wherein a first portion of the cells include observed ratings of data items and a second portion of the cells are empty, and 


wherein the machine learning system comprises predicted ratings to fill the empty cells of the affinity matrix,


the predicted ratings being a non-constant value; and 

wherein the processor is configured to output a ranked list of data items for the user according to contents of the affinity matrix.

ADOMAVICIUS et al.
 A recommender system comprising:
a data retrieval request associated with a user using RQL is received by the recommender system (ADOMAVICIUS, 3.6 Flexibility- Page 746), wherein a processor is an inherited feature of the recommender system; 
a rating matrix of users is computed for items such as movie items, by a movie recommendation application (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735),
the rating matrix as shown in TABLE 1 comprises entries, wherein the rating matrix includes entries associated with user defined ratings and entries associated with “ø” symbol (ADOMVICIUS, Page 735-Left Column-3rd Paragraph); and
the recommendation application is configured to predict ratings to associate predicted ratings with “ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph),
predicted ratings are on the scale of 1 to 5 (ADOMVICIUS, Page 739- Left Column- 3rd paragraph);
wherein a list of N best movie items is recommended to the user according to contents of the rating matrix (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).


ADOMVICIUS does not explicitly teach that the machine learning system is further configured to… hold uncertainty information of individual ones of the predicted ratings in respective ones of the empty cells.
However, as suggested in ADOMVICIUS, default rating values as taught in BREESE could be used as predicted ratings for missing ratings (ADOMVICIUS, Page 739- Left Column- 3rd paragraph), wherein predicted rating values are integers between 0 and n (ADOMVICIUS, Page 739- Left Column- 5th paragraph), wherein predicted ratings are associated with “ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph).
BREESE teaches that a default voting value, e.g., 0, is used for a missing rating (BREESE, Page 45- 2.2.1 Default Voting).
The default rating value, e.g., 0, for respective “ø” symbol entries of the rating matrix as shown in TABLE 1 is considered as being equivalent to uncertainty information of individual ones of the predicted ratings in respective ones of the empty cells.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the default rating as taught in BREESE into ADOMVICIUS in order to manage missing ratings.
ADOMVICIUS & BREESE do not explicitly teach that predicted ratings is generated by a variational autoencoder adapted to take variables that are not a fixed length as input.
LI teaches that predicted ratings is generated by using variables as input, e.g., a rating generation module employs variables of user & item latent factors to generate predicted item ratings (LI, ¶ 0051).
LI does not teach that variables of user & item latent factors are not a fixed length.
RENDERS teaches that variables of user & item latent factors are not a fixed length, e.g., variables of user & item latent factors have variable lengths such as 3 digits length and 2 digits length as shown in RENDERS’ FIG. 3 to generate predicted rating (RENDERS, ¶ 0038).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LI & RENDERS into ADOMVICIUS, MEODED & BREESE in order to generate predicted ratings.

Regarding claim 2, ADOMAVICIUS further discloses that the affinity matrix stores uncertainty information about the uncertainty of individual ones of the predicted ratings of data items, e.g., the rating matrix stores lower utility about items associated with less weighted terms of the plurality of estimated ratings (ADOMAVICIUS, Page 736-Right Column-Last Paragraph).

Regarding claim 4, ADOMAVICIUS further discloses that the machine learning system has been trained using historical observed ratings of data items (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).

Regarding claim 5, ADOMAVICIUS further discloses that the machine learning system has been trained using historical observed ratings of data items and without user profile data (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).

Regarding claim 6, ADOMAVICIUS further discloses that the machine learning system has been trained using historical observed ratings of data items and without semantic data about the content of the data items (ADOMAVICIUS, 2.2 Collaborative Methods- Pages 737[Wingdings font/0xE0]740).

Regarding claim 17, ADOMAVICIUS further discloses that (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).

Claims 3 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, 
in view of BREESE et al. [Empirical Analysis of Predictive Algorithms for Collaborative Filtering], hereinafter referred to as BREESE, 
and further in view of 
LI et al. [US 2017/0132509 A1], hereinafter referred to as LI,
RENDERS [US 2017/0278114 A1], and 
LIANG et al. [Variational Autoencoders for Collaborative Filtering], hereinafter referred to as LIANG.

Regarding claim 3, ADOMAVICIUS, BREESE, LI & RENDER do not explicitly teach that the machine learning system comprises a non-linear model.
LIANG teach that a non-linear model is used in a recommender system (LIANG, Abstract).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LIANG into ADOMAVICIUS in order to manage user defined ratings.

Regarding claim 7, ADOMAVICIUS, BREESE, LI & RENDER do not explicitly teach that the machine learning system comprises a variational autoencoder adapted to take as input partially observed variables of varying length being the observed ratings of data items.
LIANG teaches that the machine learning system comprises a variational autoencoder adapted to take as input partially observed variables of varying length being the observed ratings of data items (LIANG, 2.2 Variational Inference).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LIANG into ADOMAVICIUS in order to manage the recommender system.

Regarding claim 8, ADOMAVICIUS, BREESE, LI & RENDER do not explicitly teach that the machine learning system comprises an encoder and a decoder having been trained using training data and wherein the decoder is trained using more of the training data than the encoder.
LIANG teaches that the machine learning system comprises an encoder and a decoder having been trained using training data (LIANG, 2.4 Prediction) and wherein the decoder is trained using more of the training data than the encoder (The encoder (i.e., inference model) uses observed data Xu as input (LIANG, 2.2 Variational Inference), the decoder (i.e., generative model) uses a combination of Xu and other data as shown in equation 1 (LIANG, 2.1 Model & 2.2 Variational Inference).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LIANG into ADOMAVICIUS in order to manage the recommender system.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, 
in view of BREESE et al. [Empirical Analysis of Predictive Algorithms for Collaborative Filtering], hereinafter referred to as BREESE, 
and further in view of 
LI et al. [US 2017/0132509 A1], hereinafter referred to as LI, 
RENDERS [US 2017/0278114 A1], and 
SI et al. [Flexible Mixture Model for Collaborative Filtering], hereinafter referred to as SI.

Regarding claim 9, ADOMAVICIUS, BREESE, LI & RENDER do not explicitly teach that the machine learning system comprises, for each data item having an available observed rating, an identity embedding which is a latent variable learnt by the machine learning system.
SI teaches that the machine learning system comprises, for each data item having an available observed rating, an identity embedding which is a latent variable learnt by the machine learning system (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating). 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SI into ADOMAVICIUS in order to manage the recommender system.

Regarding claim 10, SI further discloses that the machine learning system comprises, concatenated to each identity embedding, observed ratings of each data item (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating).

Regarding claim 11, ADOMVICIUS further discloses that the ranked list is based on corresponding uncertainty information (A list of N best movie items is recommended to the user according to the predict ratings (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735), wherein predicted rating values are integers between 0 and n (ADOMVICIUS, Page 739- Left Column- 5th paragraph), wherein 0 is uncertainty rating).

Regarding claim 12, SI further discloses that each mapping neural shares parameters with other mapping neural network (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating).

Regarding claim 13, ADOMAVICIUS further teaches that an aggregator configured to aggregate the outputs of the mapping neural network into a fixed length output (ADOMAVICIUS, 3.3 Multidimensionality of Recommendations-Pages 744[Wingdings font/0xE0]745).

Regarding claim 14, ADOMAVICIUS further discloses that the aggregator is symmetric (The aggregation of the vectors is symmetric as shown in the rating function (ADOMAVICIUS, 3.3 Multidimensionality of Recommendations-Pages 744[Wingdings font/0xE0]745)).

Regarding claim 15, ADOMAVICIUS further discloses that the machine learning system takes into account user profiles by concatenating user profile data to the output of the aggregator (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734-735 & 3.3 Multidimensionality of Recommendations-Pages 744[Wingdings font/0xE0]745).

Regarding claim 16, SI further discloses that the machine learning system takes into account data item metadata by concatenating data item metadata onto the identity embedding (SI, 4. The Combination of FMM and the Decouple Models of Preferences and Rating).

Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, 
in view of BREESE et al. [Empirical Analysis of Predictive Algorithms for Collaborative Filtering], hereinafter referred to as BREESE, 
and further in view of MEODED et al. [USP 2011/0282745 A1], hereinafter referred to as MEODED, 
LI et al. [US 2017/0132509 A1], hereinafter referred to as LI, and 
RENDERS [US 2017/0278114 A1].

Regarding claim 18, ADOMAVICIUS teaches a computer-implemented method of data retrieval. The method as taught in ADOMAVICIUS reads on claim 18 as shown below.

CLAIM 18
 A method comprising: 
receiving, by one or more processors, a request comprising a user;


retrieving, by the one or more processors, predicted ratings from an affinity matrix representing affinity of users for data items, 



the affinity matrix comprising cells, wherein a first portion of the cells include observed ratings of data items and a second portion of the cells are empty, 

generating, by the one or more processors, predicted ratings to fill the empty cells of the affinity matrix, 


the predicted ratings being non-constant value;

where the predicted ratings have been computed using a machine learning system; and


outputting, by the one or more processors, a ranked list of data items on the basis of the retrieved predicted ratings and uncertainty information.









CLAIM 20
A computer-readable storage device comprising computer executable instructions that when executed by one or more processors, cause the one or more processors to perform the following operations: 

receiving a request comprising a user;



computing an affinity matrix using machine learning, 


the affinity matrix representing affinity of users for data items, 

the affinity matrix comprising cells, wherein a first portion of the cells include observed ratings of data items and a second portion of the cells are empty; and

predicting ratings to fill the empty cells of the affinity matrix,



the predicted ratings being non-constant value;

retrieving predicted ratings and uncertainty information for the user from the affinity matrix;





outputting a ranked list of data items on the basis of the retrieved predicted ratings.

ADOMAVICIUS et al.
 A method comprising:
a data retrieval request associated with a user using RQL is received by the recommender system (ADOMAVICIUS, 3.6 Flexibility- Page 746); 
predict ratings for the user is retrieved from a rating matrix for actual recommendations of an item to the user, wherein the rating matrix represents users’ preferences for items such as movie items (ADOMAVICIUS, 3.6 Flexibility- Page 746),
the rating matrix as shown in TABLE 1 comprises entries, wherein the rating matrix includes entries associated with user defined ratings and entries associated with “ø” symbol (ADOMVICIUS, Page 735-Left Column-3rd Paragraph), 
the recommendation application is configured to predict ratings to associate predicted ratings with “ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph),
predicted ratings are on the scale of 1 to 5 (ADOMVICIUS, Page 739- Left Column- 3rd paragraph);
wherein the predict ratings are computed for items such as movie items by a movie recommendation application (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735),
a list of N best movie items is recommended to the user according to the predict ratings (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735), wherein predicted rating values are integers between 0 and n (ADOMVICIUS, Page 739- Left Column- 5th paragraph), wherein 0 is uncertainty rating,
wherein one or more processors are inherited features of the recommender system to implement the recommendation process.

A computer-readable storage device comprising computer executable instructions that when executed by one or more processors, cause the one or more processors to perform the following operations:
a data retrieval request associated with a user using RQL is received by the recommender system (ADOMAVICIUS, 3.6 Flexibility- Page 746); 
a rating matrix of users is computed for items such as movie items, by a machine learning (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735),
the rating matrix represents users’ preferences for items such as movie items (ADOMAVICIUS, 3.6 Flexibility- Page 746),
the rating matrix as shown in TABLE 1 comprises entries, wherein the rating matrix includes entries associated with user defined ratings and entries associated with “ø” symbol (ADOMVICIUS, Page 735-Left Column-3rd Paragraph),
the recommendation application is configured to predict ratings to associate predicted ratings with “ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph),
predicted ratings are on the scale of 1 to 5 (ADOMVICIUS, Page 739- Left Column- 3rd paragraph);
predicted ratings for the user is retrieved from the rating matrix for actual recommendations of an item to the user (ADOMAVICIUS, 3.6 Flexibility- Page 746), wherein predicted rating values are integers between 0 and n (ADOMVICIUS, Page 739- Left Column- 5th paragraph), wherein 0 is uncertainty rating,
a list of N best movie items is recommended to the user according to the predict ratings (ADOMAVICIUS, 2. The Survey of Recommender System- Pages 734[Wingdings font/0xE0]735).


ADOMAVICIUS does not explicitly teach that the RQL data retrieval request comprises an identifier of the user and the step of retrieving is based on the identifier of the user.
MEODED teaches that an identifier of a user is included in a request (MEODED, ¶ 0109), and content is retrieved based on the identifier of the user (MEODED, ¶ 0108).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MEODED into ADOMAVICIUS in order to manage the RQL data retrieval request.
ADOMVICIUS does not explicitly teach the step of providing uncertainty information of individual ones of the predicted ratings in respective ones of the empty cells.
However, as suggested in ADOMVICIUS, default rating values as taught in BREESE could be used as predicted ratings for missing ratings (ADOMVICIUS, Page 739- Left Column- 3rd paragraph), wherein predicted rating values are integers between 0 and n (ADOMVICIUS, Page 739- Left Column- 5th paragraph), wherein predicted ratings are associated with “ø” symbol entries (ADOMVICIUS, Page 735-Left Column-3rd Paragraph).
BREESE teaches that a default voting value, e.g., 0, is used for a missing rating (BREESE, Page 45- 2.2.1 Default Voting).
The default rating value, e.g., 0, for respective “ø” symbol entries of the rating matrix as shown in TABLE 1 is considered as being equivalent to uncertainty information of individual ones of the predicted ratings in respective ones of the empty cells.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the default rating as taught in BREESE into ADOMVICIUS in order to manage missing ratings.
ADOMVICIUS, MEODED & BREESE do not explicitly teach that predicted ratings is generated by using variables that are not a fixed length as input. 
LI teaches that predicted ratings is generated by using variables as input, e.g., a rating generation module employs variables of user & item latent factors to generate predicted item ratings (LI, ¶ 0051).
LI does not teach that variables of user & item latent factors are not a fixed length.
RENDERS teaches that variables of user & item latent factors are not a fixed length, e.g., variables of user & item latent factors have variable lengths such as 3 digits length and 2 digits length as shown in RENDERS’ FIG. 3 to generate predicted rating (RENDERS, ¶ 0038).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LI & RENDERS into ADOMVICIUS, MEODED & BREESE in order to generate predicted ratings.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ADOMAVICIUS et al. [Toward the Next Generation of Recommender Systems: A Survey of the State-of-the-Art and Possible Extensions], hereinafter referred to as ADOMAVICIUS, 
in view of BREESE et al. [Empirical Analysis of Predictive Algorithms for Collaborative Filtering], hereinafter referred to as BREESE, 
and further in view of MEODED et al. [USP 2011/0282745 A1], hereinafter referred to as MEODED, 
LI et al. [US 2017/0132509 A1], hereinafter referred to as LI, 
RENDERS [US 2017/0278114 A1], and 
SEDHAIN et al. [AutoRec: Autoencoders Meet Collaborative Filtering], hereinafter referred to as SEDHAIN.

Regarding claim 19, ADOMAVICIUS, BREESE, MEODED, LI & RENDERS do not explicitly teach the step of computing the affinity matrix using a partial variational autoencoder.
SEDHAIN teach the step of computing the affinity matrix using a partial variational autoencoder (SEDHAIN, 2. The AutoRec Model).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SEDHAIN into ADOMAVICIUS, BREESE, MEODED & LI in order to manage the rating matrix.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 10, 2022